Judgment of a city magistrate, holding a Court of Special Sessions of the City of New York, Borough of Queens, convicting the defendant of a violation of section 986 of the Penal Law (bookmaking), unanimously affirmed. The evidence and circumstances of the activities of the defendant in connection with those of the codefendant Andriani (People v. Andriani, ante, p. 788, decided herewith) clearly establish his guilt as a violator of section 986 of the Penal Law in so far as it relates to occupying a room with papers and paraphernalia for the purpose of recording or registering bets or wagers on horse races, and in so far as it concerns a person “ who aids, assists or abets in any manner in any of the said acts,” which are forbidden in that section. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ.